Citation Nr: 0729149	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and July 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.

A hearing was held in March 2007 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), and 
who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

At the March 2007 hearing, a motion was filed to advance this 
case on the docket due to the veteran's age.  In April 2007, 
the Board granted the motion, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The clinical evidence does not document a back injury in 
service or show that a back disorder was present in service 
and the March 1946 discharge examination report reveals that 
an examination of the spine and extremities was normal.

2.  The clinical evidence of record indicates that back 
problems were initially documented more than 15 years after 
the veteran's discharge from service; there has been no 
clinical or probative evidence presented which establishes or 
suggests that a currently claimed back disorder is 
etiologically linked to service or any incident of service 
and the objective evidence of record does not support the 
veteran's reports of chronicity of a back disorder since 
service.




CONCLUSION OF LAW

A back disorder was not incurred in service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
October 2003 and February 2005, prior to the initial 
adjudication of the claim in May 2005.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 and 
2005 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection claim at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claim and providing hearing testimony.

The VCAA notice letter that was provided to the veteran 
included the "fourth element," inasmuch as the veteran was 
asked to send any medical reports he has, and the record 
reflects that he did so.  The Board finds that the veteran 
was also otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  In this regard, the RO 
has informed the veteran in the May and July 2005 rating 
decisions and statement of the case (SOC) issued in January 
2006 of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Such notice was provided for the veteran in 
correspondence issued by VA in March 2006, which is of 
record.

Moreover, since the decision herein denies entitlement to 
service connection for the claim on appeal, any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.  Accordingly, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  

The Board does acknowledge that a VA examination/medical 
opinion has not been obtained in connection with the service 
connection claim on appeal, and that the veteran's 
representative has requested such.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  In this case, a VA examination or 
medical opinion is unnecessary to decide the claim at issue 
because such an opinion would not provide any more 
information than is already associated with the claims file.  
The service medical records are entirely negative for any 
indication of a back injury or any chronic back problems in 
service and back problems which were initially clinically 
documented more than 15 years after the veteran's discharge 
from service have not in any way been etiologically linked to 
service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining a complete record 
on appeal.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and Supplemental SOCs, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Factual Background

Service medical records (SMRs) include a June 1943 enlistment 
examination which indicates that clinical evaluation of the 
spine and extremities was normal.  The SMRs are negative for 
any documented complaints, injury, treatment or diagnosis 
relating to the back.  The March 1946 discharge examination 
report revealed that an examination of the spine and 
extremities was normal.

The veteran filed an original service connection claim for a 
back disorder in September 2003, indicating that he sustained 
a back injury in 1945 while serving aboard the USS Hunter 
Liggett, when he was assigned to loading landing craft.  He 
reports that he was treated aboard that ship and given pain 
medication and states that he has been treated several times 
for back problems since service and has currently manifested 
chronic back pain, limited mobility and numbness in the legs.

In support of the claim, a buddy statement from E.L. dated in 
August 2003 was offered.  E.L. indicated that from 
November1943 to 1945 he had served aboard the USS Hunter 
Liggett with the veteran.  He reported that some time during 
1945, the veteran sustained a back injury and was put on 
daily medication (Phenobarbital) for back pain.  

Private medical records dated from 1961 to 1969 are of record 
which include documented complaints of low back ache in 
February 1964.  The records show that the veteran was briefly 
hospitalized for treatment of low back strain and possible 
disc syndrome in January 1967.  X-ray films of the lumbar 
spine taken in January 1967 revealed no evidence of fracture, 
slight scoliosis, some spurring of L3, spina bifida occulta 
of the first sacral segment and partial lumbarization of the 
first sacral segment.  Records dated in January and February 
1969 reveal that the veteran was treated for back problems 
assessed as low back strain and lumbar disc syndrome.  
Complaints of numbness in the left arm, left leg, fingers and 
toes are also documented by the records.

The record also contains an April 1969 medical report which 
noted the veteran's symptoms of numbness for the past 4 
years.  The doctor documented the veteran's complaints of 
backaches in the neck and lower lumbar regions and referenced 
X-ray films taken in approximately 1967 which showed 
degenerative changes of the spine in the cervical and lumbar 
regions.  

The record also contains a private medical report of Dr. R. 
dated in September 1992.  Dr. R. stated that X-ray films of 
the lumbar spine were taken which revealed degenerative 
changes at L5-S1 and a slight wedge compression of L-1.  The 
doctor also observed that there was evidence of loss of 
intervertebral disc space between L-2 and L-3 and a moderate 
amount of demineralization/osteopenia of the lumbar spine. 

The veteran presented testimony at a travel Board hearing 
held in March 2007.  The veteran testified that he believed 
that he sustained a back injury in 1945 when he was loading a 
jeep which had to be lowered by a steam boom from the ship.  
He stated that he realized he injured his back the next day 
and reported to sick bay, where he was examined, but no X-ray 
films were taken.  

Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends that service connection is warranted for 
residuals of a back injury, which he believes he sustained 
during service in 1945.  

The SMRs are silent as to any documentation of complaints, 
treatment a record of injury, or a diagnosis pertaining to 
the back and the 1946 separation examination report indicated 
that clinical examination of the spine was normal. 

Post-service, the earliest documentation of any back problems 
was in 1964.  Records show that between 1964 and 1969 the 
veteran was treated for back problems and that he was briefly 
hospitalized in 1967 for treatment of low back strain and 
possible disc syndrome in January 1967.  However, none of the 
private medical records dated during the 1960's which 
referenced the veteran's back complaints included any 
reference to service.  Those records do not reflect either 
than the veteran reported sustaining a back injury in service 
or that back problems which manifested and were treated 
during that time were in any way etiologically related to 
service.  

Thereafter, the record shows that the veteran was treated for 
conditions including back problems in 1992.  At that time, X-
ray films of the lumbar spine revealed degenerative changes 
at L5-S1 and a slight wedge compression of L-1 and the doctor 
observed that there was evidence of loss of intervertebral 
disc space between L-2 and L-3 and a moderate amount of 
demineralization/osteopenia of the lumbar spine.  However, 
again this record did not reflect either than the veteran 
reported sustaining a back injury in service or that back 
problems which manifested and were treated in 1992 were in 
any way etiologically related to service.

The veteran has provided testimony, statements and medical 
history to the effect that he sustained a back injury in 1945 
which was treated with pain medication and has been 
chronically problematic since that time.  Even were the Board 
to assume for the limited purpose of this analysis that the 
veteran in fact sustained a back injury in 1945, as reported, 
there is no competent documented evidence of any back 
disorder at discharge in 1946, nor were back problems 
initially treated post-service until more than 15 years 
thereafter.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a large gap in the evidence of treatment 
from discharge in 1946 until the earliest documented 
complaints/treatment/diagnosis of any back problems in 1964.  
In essence, the veteran's assertions of continuity and 
chronicity of a back disorder are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Additionally, the record reflects that the veteran did not 
report having a back disorder to VBA until 2003, more than 
five decades after service.  Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

The record contains statements and testimony offered by the 
veteran since the original claim was filed in September 2003 
and a lay buddy statement provided by a military comrade in 
2003, to the effect that the veteran sustained a back injury 
in 1945 which has been chronically problematic since that 
time.  However, the clinical evidence fails to document any 
back injury, treatment or diagnosis in service and the post-
service medical evidence does not establish or even suggest 
that documented post-service back problems were in any way 
etiologically related to service, or to an injury reported to 
have been sustained herein.  

As discussed previously, even if the Board were to accept as 
true the incurrence of a back injury in 1945, the Board must 
conclude that the injury was merely acute in light of a 
normal examination of the spine in 1946 and the absence of 
any objectively recorded back problems for more than 15 years 
after the veteran's discharge from service.  The Board finds 
the clinical and objective medical evidence in this case to 
be more accurate and far more probative than the statements 
and testimony of the veteran and the lay statements of a 
friend, offered more than 55 years after the veteran's 
discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  

More specifically, the Board has considered the lay 
statements provided by the veteran and a friend well as the 
veteran's hearing testimony to the effect that the veteran 
sustained a back injury which was treated in service in 1945 
residuals of which have chronically persisted since that 
time.  However, the Board is compelled to point out that 
statements and testimony to this effect were provided for the 
record more than 55 years after the veteran's discharge from 
service, and in essence represent at best, remote 
recollections.  Not only may the veteran's and his military 
comrade's memory be dimmed with time, but interest may play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning the credibility of the evidence, 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  The Board finds 
that the SMRs and post service clinical records are entitled 
to more probative weight than the recollections of the 
veteran and his friend as to events which occurred decades 
previously, and therefore the Board finds these records more 
credible.  The negative clinical and documentary evidence of 
any complaints, treatment or diagnosis of a back disorder on 
separation from service and for the next 15 years is more 
probative than the remote assertions of the veteran and a 
friend made in the context of a claim for benefits.

In summary, the record contains no competent medical evidence 
linking a currently claimed back disorder to the veteran's 
military service.  The evidence of a nexus between active 
duty service and the claimed back disorder s essentially 
limited to the veteran's own statements/testimony and the 
statement of a military comrade.  Laypersons, such as the 
veteran and his friend are not qualified to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
medical evidence of a nexus between the post-service 
diagnoses of a back disorder and service, there is no basis 
upon which to grant service connection.

The Board has considered the doctrine of affording the 
benefit of any existing doubt with regard to the issue on 
appeal and did apply this favorably as concerned the matter 
of whether a back injury occurred in 1945, based primarily on 
the veteran's own reports to this effect (absent any 
corroboration by medical records); however, as the 
preponderance of the evidence is against the claim, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the ultimate 
resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


